AFFIRMED and Opinion Filed February 25, 2019




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-18-00909-CR

                               EX PARTE QUINCY BLAKELY

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX18-90017-M

                              MEMORANDUM OPINION
                    Before Chief Justice Burns and Justices Myers and Carlyle
                                 Opinion by Chief Justice Burns
       Quincy Blakely appeals the trial’s order denying relief on his pro se pretrial application for

writ of habeas corpus. In twenty points of error, appellant contends various aspects of his arrest

and subsequent legal proceedings were flawed and violated his constitutional rights; the indictment

against him is defective; the State failed to contest his writ application; and the prosecution is

barred by collateral estoppel.       The State contends the Court lacks jurisdiction to consider

appellant’s appeal because the trial court did not consider and resolve the merits of appellant’s

claims. Alternatively, the State contends some of appellant’s claims are not cognizable on appeal,

others are moot, and appellant did not present a sufficient record to show he is entitled to relief.

We affirm the trial court’s order.

                                            BACKGROUND

       The State indicted appellant for assault on a public servant. Appellant filed a pretrial

application for writ of habeas corpus alleging he was arrested without a warrant or probable cause,
the state statutes allowing a police officer to arrest a suspect without a warrant under certain

circumstances are unconstitutional, errors occurred in his arraignment and examining trial,

collateral estoppel bars the charge, he denied the existence of a grand jury proceeding to indict

him, and the indictment contains various defects and does not provide him with proper notice of

the charges.

       On May 14, 2018, during a pretrial hearing in the assault case, appellant brought up the

writ application in the following exchange:

       [Appellant]:   I requested that you rule on the writ of habeas corpus.

       [Trial Court]: And that is based on?

       [Appellant]:   The writ of habeas corpus?

       [Trial Court]: Yes. I am asking what is your position.

       [Appellant]:   I don’t have an oral. I placed all my response in the writ.

       [Trial Court]: Response from the State.

       [Prosecutor]: Your Honor, there have been quite a few filings that have been
                     similar. If the defendant is referring to this officer not having proper
                     authority to make an arrest and such exhibits that he had filed, and
                     the State’s position is that the arrest was proper. The indictment was
                     done proper. And the charge is proper.

       [Trial Court]: The motion is denied.

       Subsequently, the trial court entered a written order stating: “On May 14, 2018, the Court

considered the Defendant’s Application for Pre-trial Writ of Habeas Corpus filed on February 27,

2018. After reviewing the Application on file and the arguments of parties on May 14, 2018, it is

ORDERED that the Defendant’s Application for Pre-trial Writ of Habeas Corpus is hereby: . . .

DENIED.” Appellant appeals the trial court’s ruling.




                                                –2–
                              MOTION TO DISMISS AND CROSS-POINT

       The State has filed a motion to dismiss and has briefed a cross-point urging the appeal be

dismissed. The State contends the Court lacks jurisdiction because the record shows the trial court

refused to issue the writ and never actually considered the merits of appellant’s claims. The State

contends appellant’s writ application requested the writ be issued, but it did not request any further

relief on his many claims. The State interprets the brief hearing on the writ as showing the trial

court was unaware of appellant’s claims, and appellant offered no evidence or argument to support

them. Because the trial court did not consider and resolve appellant’s substantive claims, the State

concludes this Court should dismiss the appeal for want of jurisdiction.

       After receiving a writ application from an applicant confined on a felony charge, the trial

court must appoint a time when the trial court will “examine the cause of the applicant, and issue

the writ returnable at that time.” See TEX. CODE CRIM. PROC. ANN. art. 11.08, 11.10. “The writ of

habeas corpus shall be granted without delay by the judge or court receiving the petition, unless it

be manifest from the petition itself, or some documents annexed to it, that the party is entitled to

no relief whatever.” See TEX. CODE CRIM. PROC. ANN. art. 11.15.

       In the case of a pretrial habeas application, an applicant may not appeal when the trial court

refuses to issue the writ and does not consider and resolve the merits of the writ application. See

Purchase v. State, 176 S.W.3d 406, 407 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d); Ex

parte Okere, 56 S.W.3d 846, 850 (Tex. App.—Fort Worth 2001, pet. ref’d); Ex parte Gonzalez,

12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d), superseded in part by statute as

discussed in Villanueva v. State, 252 S.W.3d 391, 397 (Tex. Crim. App. 2008). Conversely, a trial

court order ruling on the merits of the habeas application is appealable even if the trial court refused

to issue the writ or refused to conduct a hearing. See Ex parte Hargett, 819 S.W.2d 866, 869 (Tex.

Crim. App. 1991), superseded in part by statute as discussed in Villanueva v. State, 252 S.W.3d

                                                 –3–
391, 397 (Tex. Crim. App. 2008); Purchase, 176 S.W.3d at 407. We consider the entire record in

determining whether the trial court decided the merits thus rendering the order appealable. See Ex

parte Bowers, 36 S.W.3d 926, 927 (Tex. App.—Dallas 2001, pet. ref’d).

          In Bowers, the Court dismissed the appeal because nothing in the order reflected that the

trial court considered the merits of the writ application. See id. In Purchase, the appellate court

dismissed the appeal because its examination of the record showed the trial court denied the writ

“without hearing evidence or argument regarding appellant’s claims, and without expressing an

opinion on the merits of those claims.” Purchase, 176 S.W.3d at 407.

          In this case, the trial court did not simply deny the writ or indicate that it would not issue

the writ. Instead, it asked appellant for his “position” and then gave the State the opportunity to

respond. The State did not urge the trial court to refuse to issue the writ, but instead addressed the

merits of appellant’s application. The trial court’s order does not indicate the trial court refused to

issue the writ, but rather indicates the trial court was denying the writ application. We agree with

the State that appellant, appearing pro se, did not request full relief; however, we must be mindful

of our obligation in reviewing a writ application to do substantial justice to the parties. See TEX.

R. APP. P. 31.2. It appears from the record before us that the trial court reviewed the writ

application on the merits, however briefly, and therefore the Court has jurisdiction to entertain

appellant’s appeal. See Purchase, 176 S.W.3d at 407; see also Ex parte Lewis, No. 14-16-00629-

CR, 2017 WL 6559647, at *2 (Tex. App.—Houston [14th Dist.] Dec. 21, 2017, pet. ref’d) (mem.

op.) (not designated for publication)1 (dismissing appeal when record did not show trial court heard

evidence or argument addressing applicant’s habeas claims). We deny the State’s motion to

dismiss the appeal and overrule the State’s cross-point.




   1
       Unpublished opinions of the courts of appeals have no precedential value but may be cited. See TEX. R. APP. P. 47.7(a).

                                                                     –4–
                                       STANDARD OF REVIEW

       Applicants for habeas relief must prove their claims by a preponderance of the evidence.

Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). In reviewing the trial court’s order,

we view the facts in the light most favorable to the trial court’s ruling, and we uphold the ruling

absent an abuse of discretion. Id.; Ex parte Paxton, 493 S.W.3d 292, 297 (Tex. App.—Dallas

2016, pet. ref’d). This deferential review applies even if the trial court’s findings are implied rather

than explicit and based on affidavits rather than live testimony. Ex parte Wheeler, 203 S.W.3d
317, 325–26 (Tex. Crim. App. 2006). The trial court, as fact finder at the writ hearing, is the

exclusive judge of witness credibility. Ex parte Amezquita, 223 S.W.3d 363, 367 (Tex. Crim. App.

2006). We afford almost total deference to a trial court’s factual findings when those findings are

based upon credibility and demeanor and are supported by the record. See id. We also defer to

the trial court’s findings on mixed questions of law and fact if resolution of those questions turns

on an evaluation of credibility and demeanor. Ex parte De La Cruz, 466 S.W.3d 855, 866 (Tex.

Crim. App. 2015). We review de novo questions of law and mixed questions of law and fact that

do not turn on an evaluation of witnesses’ credibility and demeanor. Id.

                                              ANALYSIS

       Appellant presents a list of twenty “points of error” for the Court to consider. The body of

appellant’s argument, however, consists of a long narrative that somewhat tracks his twenty points

of error without referring to them or assigning any portion of the argument to any particular point

of error. The failure to provide any specific argument would result in waiver of all twenty of

appellant’s points of error on appeal. See TEX. R. APP. P. 38.1(f), (i); see also Rhoades v. State,

934 S.W.2d 113, 119 (Tex. Crim. App. 1996) (inadequate briefing waives issue for appeal). In

the interest of justice, however, the Court will consider appellant’s argument where it can be

                                                 –5–
identified as addressing specific points of error. We note that the State’s brief ignores appellant’s

points of error and briefing entirely and responds to the issues appellant raised in his pretrial writ

application.

       Appellant further states that the twenty appellate issues he identifies in his statement of

issues presented are not exclusive and that other issues may be raised elsewhere in his brief.

Appellants are given wide latitude to present the issues the courts of appeal are required to review.

See Wolfe v. State, 509 S.W.3d 325, 343 (Tex. Crim. App. 2017). Consequently, appellate courts

are not obliged to construct and compose issues, facts, and arguments for appellants. Id. The

Court will not scour appellant’s brief to identify additional issues. The Court will only consider

those issues raised within appellant’s list of twenty points of error and a few other arguments that

appear clearly intended to be issues for appeal. See TEX. R. APP. P. 38.1(f).

       Appellant attaches fifty-one exhibits to his brief. Exhibits not included in the appellate

record will not be considered on appeal. See Rasberry v. State, 535 S.W.2d 871, 873 (Tex. Crim.

App. 1976); Viscaino v. State, 513 S.W.3d 802, 814 (Tex. App.—El Paso 2017, no pet.).

                                               Waiver

       Turning to appellant’s list of twenty points of error, we note that points one through five,

seven, eight, and eleven were not raised in appellant’s pretrial writ application. “In reviewing an

order denying habeas relief, an intermediate court of appeals only reviews issues that were properly

raised in the habeas petition and addressed by the trial court.” Ex parte Perez, 536 S.W.3d 877,

880 (Tex. App.—Houston [1st Dist.] 2017, no pet.); see also In re Spriggs, 528 S.W.3d 234, 236

(Tex. App.—Amarillo 2017, no pet.) (court of appeals does not have original habeas corpus

jurisdiction in criminal matters); Ex parte Bone, 25 S.W.3d 728, 730 (Tex. App.—Waco 2000, no

pet.) (court of appeals lacks original jurisdiction over criminal habeas applications but exercises

appellate jurisdiction over trial court rulings on criminal habeas applications). Because appellant

                                                 –6–
did not raise points one through five, seven, eight, and eleven in the trial court habeas proceeding

below, we may not consider them on appeal. We dismiss points one through five, seven, eight,

and eleven.

       We further note that appellant raises several arguments in his brief that do not fall squarely

within any of the twenty points he presents. First, in a section entitled “Jurisdiction Challenge,”

appellant alleges there is no entity known as “the State of Texas” and the Frank Crowley Courts

Building is actually a bank. Second, in a section entitled “Sixth Amendment Violation,” appellant

contends the court where he was arraigned is a private business rather than a court and he was

denied counsel during arraignment.        Third, in a section entitled “Challenge To Attorney

Representing The State,” appellant contends the prosecutor, as an employee of Dallas County, was

not authorized to represent the State in the proceedings against him. Fourth, in a section entitled

“Self-Defense,” appellant contends he had a right to defend himself against the arresting officer’s

unlawful arrest. These four issues were not raised before the trial court and, therefore, will not be

considered on appeal. See Perez, 536 S.W.3d at 880.

                                 Non-Cognizable Points of Error

       In addition to those points of error waived because appellant raised them for the first time

on appeal, some of appellant’s points of error raise issues that the Court should not address as part

of a pretrial habeas appeal. Whether an issue is cognizable on pretrial habeas is a threshold inquiry

the Court should undertake before considering the merits of the claim. Ex parte Ellis, 309 S.W.3d
71, 79 (Tex. Crim. App. 2001). Appellate courts must ensure that only matters proper for review

at a pretrial stage are raised and reviewed by pretrial writ. See Ex parte Smith, 178 S.W.3d 797,

801 (Tex. Crim. App. 2005).

       A pretrial writ of habeas corpus, followed by an interlocutory appeal, is an extraordinary

remedy reserved for use when interlocutory review would better serve to protect the applicant’s

                                                –7–
substantive rights or better conserve judicial resources. Ex parte Perry, 483 S.W.3d 884, 895 (Tex.

Crim. App. 2016). Generally, pretrial habeas is available only if resolving the issue results in the

applicant’s immediate release. See id. Pretrial habeas is unavailable when the development of a

trial record would aid in resolving the applicant’s claims. Ex parte Doster, 303 S.W.3d 720, 724

(Tex. Crim. App. 2010). Neither trial courts nor appellate courts should entertain a pretrial writ

application when the complaint has an adequate remedy on appeal. Ex parte Weise, 55 S.W.3d
617, 619 (Tex. Crim. App. 2001).

       In points of error six, nine, ten, thirteen, and fourteen, appellant contends he was unlawfully

arrested without a warrant or probable cause. These points should be brought in a motion to

suppress and reviewed, if necessary, on direct appeal. See Roberts v. State, 545 S.W.2d 157, 158–

59 (Tex. Crim. App. 1977); Ex parte Conner, 439 S.W.2d 350, 350 (Tex. Crim. App. 1969); see

also Perry, 483 S.W.3d at 895 (challenge to denial of motion to suppress not cognizable on pretrial

habeas); Ex parte Blakely, No. 02-17-00393-CR, 2018 WL 1191875, at *2 (Tex. App.—Fort

Worth Mar. 8, 2018, pet. ref’d) (mem. op.) (not designated for publication) (rejecting as improper

for pretrial habeas appellant’s similar contentions of unlawful arrest without a warrant or probable

cause). Because these issues are not cognizable on a pretrial habeas writ, we dismiss them.

       In his twelfth point of error, appellant contends his constitutional and due process rights

were violated because he was arraigned before a “part-time temporary employee” rather than an

appointed magistrate. He questions the presiding magistrate’s credentials because records he

obtained show Dallas County describes her as a part-time professional support employee rather

than as a magistrate. He contends her appointment is invalid because she took the oath of office

before an official not authorized to administer oaths and there are various other problems with the

paperwork related to her employment.




                                                –8–
       “The purpose of arraignment is to determine the identity and the plea of the person

charged.” Richardson v. State, 508 S.W.2d 380, 381 (Tex. Crim. App. 1974). Appellant raises no

issue regarding misidentification or the entry of his plea. Appellant cites no authority that would

provide for his immediate release due to errors in his arraignment. Nothing in the record shows

appellant objected to the magistrate presiding over his arraignment. Under the circumstances

presented, we conclude appellant’s challenge to the qualifications of the magistrate to preside over

his arraignment is not a proper subject for pretrial habeas relief. See Perry, 483 S.W.3d at 895;

see also Blakely, 2018 WL 1191875, at*1–2 (concluding complaint about magistrate’s

qualifications do not warrant pretrial habeas relief). We dismiss point of error twelve.

       In points of error seventeen and twenty, appellant contends the indictment is defective

because it does not allege acts constituting recklessness and it does not allege properly the name

of the victim. Pretrial habeas may not be used to test the sufficiency of the indictment. Weise, 55

S.W.3d at 620. Instead, appellant may challenge the indictment through a motion to set aside or

quash the indictment which is reviewable on direct appeal. See TEX. CODE CRIM. PROC. ANN. art.

27.03; see also Ex parte Walsh, 530 S.W.3d 774, 782 (Tex. App.—Fort Worth 2017, no pet.)

(holding habeas applicant’s claims regarding defects in indictment not cognizable for pretrial

habeas relief). We dismiss points of error seventeen and twenty.

                                         Cognizable Issues

       In his fifteenth point of error, appellant contends he should have been discharged from bail

because the trial court did not enter a written order committing him to jail within forty-eight hours

of the magistrate’s finding of probable cause to proceed with prosecution. In his argument,

appellant further challenges the credentials of the magistrate who presided over his examining trial

in that her appointment predates the service of most of the current sitting judges. He contends the

language used in her appointment qualifies her to work “in” a fictitious entity called the

                                                –9–
“magistrate court” rather than appointing her to be a magistrate for Dallas County. He further

denies the existence of the Frank Crowley Courts Building where the examining trial was held.

       Article 16.17 of the code of criminal procedure provides:

       After the examining trial has been had, the judge shall make an order committing
       the defendant to the jail of the proper county, discharging him or admitting him to
       bail, as the law and facts of the case may require. Failure of the judge to make or
       enter an order within 48 hours after the examining trial has been completed operates
       as a finding of no probable cause and the accused shall be discharged.


TEX. CODE CRIM. PROC. ANN. art. 16.17.

       To prove his contention about the lack of a timely commitment order, appellant attached

to his writ application “Exhibit O” which consists of a half page of transcript purportedly taken

from the record of the examining trial and what purports to be the results of an internet search

appellant conducted on the trial court’s electronic docket for his case. The search result pages

appellant printed purport to show that no order was entered during the time period when appellant

alleges the examining trial occurred. On the record presented, we cannot conclude appellant has

carried his burden to show that an order was not entered. See Kniatt, 206 S.W.3d 664 (appellant

bears the burden of proof by a preponderance of the evidence).

       Moreover, even if appellant’s allegation is correct, the purpose of the “forty-eight hour”

rule is to ensure that a magistrate does not defer ruling on an order of commitment until an

indictment renders the decision moot. Flynn v. State, 667 S.W.2d 235, 239 (Tex. App.—El Paso

1984), aff’d, 707 S.W.2d 87 (Tex. Crim. App. 1986). When the examining court makes a finding

of probable cause but neglects to enter a written order, the actual finding of probable cause prevails

over the statutory constructive finding of “no probable cause” arising from the failure to enter a

written order. Id.

       In this case, appellant concedes in his writ application that the presiding magistrate “made

a probable cause determination to proceed with prosecution for case number F1518020 . . . .”
                                                –10–
Furthermore, the grand jury’s return of an indictment against appellant establishes probable cause

as a matter of law rendering moot any issue regarding the finding of probable cause at the

examining trial. See Ex parte Preston, 533 S.W.2d 820, 821 (Tex. Crim. App. 1976). We conclude

appellant has not shown the trial court abused its discretion in not discharging him for an alleged

violation of article 16.17.

        Regarding appellant’s contentions about the magistrate’s credentials, as we have already

discussed in connection with appellant’s twelfth point of error, appellant has not shown his

complaints, even if valid, fall within the narrow scope of issues amenable to pretrial habeas relief.

See Perry, 483 S.W.3d at 895; see also Blakely, 2018 WL 1191875, at*1–2. We overrule

appellant’s fifteen point of error.

        In his sixteenth point of error, appellant questions whether grand jury proceedings are

required to be on record and whether the record must be preserved. In his writ application,

appellant narrated how he had filed an open records request for a copy of the grand jury’s

concurrence vote to indict him. Because he did not receive any records, appellant speculates that

the grand jury did not hear exculpatory evidence or did not meet at all to consider his case.

        The grand jury’s proceedings are confidential and exempt from disclosure under the Open

Records Act. See Harrison v. Vance, 34 S.W.3d 660, 663 (Tex. App.—Dallas 2000, no pet.).

Appellant’s theories, backed by no evidence, are pure speculation. Moreover, to the extent

appellant seeks to complain about irregularities in the grand jury’s proceedings, the proper avenue

for relief is to file a motion to set aside the indictment or an exception to the indictment in the trial

court. See TEX. CODE CRIM. PROC. ANN. arts. 27.03(1), 27.09 (2–3). It may be proper to challenge

the composition and workings of a grand jury through pretrial habeas when the grand jury is

constituted in such a manner as to render its organization void and it is still in session returning

indictments. See Ex parte Becker, 459 S.W.2d 442, 443 (Tex. Crim. App. 1970). Given, however,

                                                 –11–
that statutes guide a defendant to complain about grand jury proceedings though pretrial motion

and there is no argument or evidence showing a void grand jury is continuing to issue indictments,

we conclude appellant has not shown an entitlement to pretrial habeas relief regarding the grand

jury’s proceedings in his case. See Becker, 459 S.W.2d at 443; Paxton, 493 S.W.3d 292 at 297–

301 (discussing cognizability of grand jury challenges in habeas proceedings); see also Ex parte

Baker, No. 14-96-01056-CR, 1997 WL 184342, at *1–2 (Tex. App.—Houston [14th Dist.] Apr.

17, 1997) (not designated for publication) (denying pretrial habeas relief on applicant’s claims of

improper indictment by grand jury on ground claim could be adequately addressed on direct appeal

if she was convicted). We overrule appellant’s sixteenth point of error.

           In his eighteenth point of error, appellant contends he should prevail on his pretrial writ

and his case should not proceed to trial because the State failed to respond to his writ application

with objections, argument, or evidence. As we have discussed above, the State did present a brief

and successful argument to the trial court explaining why the State believed appellant’s pretrial

writ application lacked merit. Moreover, even without any opposing argument or evidence from

the State, appellant bore the burden of proof to show by a preponderance of the evidence that he

was entitled to relief. See Kniatt, 206 S.W.3d at 664. We cannot conclude on the record presented

that appellant carried his burden of proof, and the trial court abused its discretion in denying relief,

solely because the State did not offer a more extensive response to appellant’s writ application.

See id.; Paxton, 493 S.W.3d at 297. We overrule appellant’s eighteenth point of error.

           In his nineteenth point of error, appellant contends collateral estoppel and double jeopardy

preclude his prosecution for assault on a public servant because the State dropped two other

charges arising from the same occurrence.2 The record shows appellant was arraigned on three


     2
       In the argument section of his brief, appellant raises a second “double jeopardy” contention, arguing that the failure of the trial court to enter
an order within forty-eight hours discharges him. This argument was not raised in the trial court and is thus waived. See Perez, 536 S.W.3d at 880.
Moreover, for the reasons we have already discussed in connection with point of error fifteen, appellant’s contention lacks merit even if he had
preserved it for appeal.

                                                                        –12–
charges: (1) assault on a public servant; (2) unlawful carrying of a handgun by a license holder;

and (3) resisting arrest, search, or transport. Subsequently, the State indicted appellant only for

assault on a public servant. Appellant contends the assault charge arose from the unlawful carrying

and resisting arrest charges in that the police officer complainant’s alleged injury occurred while

the officer was attempting to arrest appellant on the two dropped charges. Appellant contends the

State’s determination to drop the unlawful carrying and resisting arrest charges precludes re-

litigating the facts of those offenses which are essential to proving the charged assault case.

       Double jeopardy bars (1) a second prosecution for the same offense after acquittal; (2) a

second prosecution for the same offense after conviction; and (3) multiple punishments for the

same offense. Ex parte Denton, 399 S.W.3d 540, 545 (Tex. Crim. App. 2013). The doctrine of

collateral estoppel arises from the constitutional bar against double jeopardy. Ex parte Watkins,

73 S.W.3d 264, 267 (Tex. Crim. App. 2002). Collateral estoppel “bars any retrial of specific and

discrete facts that have been fully and fairly adjudicated.” Id.; see also Ashe v. Swenson, 397 U.S.
436, 443 (1970) (explaining doctrine of collateral estoppel as “when an issue of ultimate fact has

once been determined by a valid and final judgment, that issue cannot again be litigated between

the same parties in any future lawsuit.”). To apply collateral estoppel, the court “must first

determine whether the jury determined a specific fact, and if so, how broad—in terms of time,

space and content—was the scope of its finding.” Watkins, 73 S.W.3d at 268.

       In this case, because appellant has not been tried previously for any offense arising from

the incident at issue and is being tried only for one offense, he is not being subjected to double

jeopardy under either a “successive prosecutions” or “multiple punishments” theory. See Denton,

399 S.W.3d at 545. Likewise, collateral estoppel does not apply to appellant’s case because the

issues of ultimate fact regarding whether appellant resisted arrest or was unlawfully carrying a

handgun were not adjudicated at a trial, and thus there is no fact finding by a jury that can be

                                                –13–
subject to the doctrine of collateral estoppel. See Watkins, 73 S.W.3d at 268. Because double

jeopardy and collateral estoppel do not apply to appellant’s case, we overrule appellant’s

nineteenth point of error.

                                          CONCLUSION

       Having dismissed or overruled all of appellant’s points of error, the Court concludes

appellant has failed to show the trial court abused its discretion in denying relief on his writ

application. See Kniatt, 206 S.W.3d at 664; Paxton, 493 S.W.3d at 297.

       We affirm the trial court’s order denying relief on appellant’s pretrial application for writ

of habeas corpus.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180909F.U05




                                               –14–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 EX PARTE QUINCY BLAKELY                              On Appeal from the 194th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00909-CR                                   Trial Court Cause No. WX18-90017-M.
                                                      Opinion delivered by Chief Justice Burns.
                                                      Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the order of the trial court denying relief on
appellant’s pretrial application for writ of habeas corpus is AFFIRMED.


Judgment entered February 25, 2019.




                                               –15–